454 F.2d 1177
UNITED STATES of America, Plaintiff and Appellee,v.Richard Charles PARKER, Appellant.
No. 71-2727.
United States Court of Appeals,Ninth Circuit.
March 6, 1972.

Appeal from the United States District Court for the Southern District of California; Leland C. Nielsen, Judge.
James M. McCabe (argued), James P. Hagerstrom, of Federal Defenders of San Diego, San Diego, Cal., for appellant.
Thomas M. Coffin, Asst. U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Asst. U. S. Atty. & Chief, Criminal Division, John F. Cooney, Jr., Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and CHOY, Circuit Judges, and LYDICK, District Judge.
PER CURIAM:


1
The judgment of conviction in this selective service case is reversed.


2
Parker was charged with failure to report in San Diego (for transportation to the induction center in Los Angeles) in the Southern District of California.  The proof is adequate that he failed to report at the Los Angeles center in the Central District.  There is a weak inference on the record here that Parker failed to report in San Diego, but we regard it as not strong enough to sustain a conviction.